Exhibit 23.02 CONSENTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS We hereby consent to the incorporation by reference in theForm 10-K of ABCO Energy, Inc., and subsidiaries, of our report datedJune 25, 2015, relating to the consolidated financial statements appearing in this Annual Report on Form 10-K of ABCO Energy, Inc. and subsidiaries for the year ended December 31, 2014. /s/ RBSM, LLP Las Vegas, Nevada June 25, 2015 We hereby consent to the incorporation by reference in theForm 10-K of ABCO Energy, Inc., and subsidiaries, of our report datedJune 26, 2014, relating to the consolidated financial statements appearing in this Annual Report on Form 10-K of ABCO Energy, Inc and subsidiaries for the year ended December 31, 2013. /s/ L.L. Bradford & Company, LLC Las Vegas, Nevada June 25, 2014
